BROWN, District Judge
(after stating tbe facts). The weight of testimony shows that the “Jacob’s Ladder” was new, sound, good of its kind, and that the step did not give way as libelant supposed. Such ladders are in frequent use on board ship and familiar. This was in use for two days by many persons and the stanchion behind it prevented swaying backwards; it was not unsafe for persons used to it. It was voluntarily taken by the stevedore’s men; and voluntarily used by them and by tbe libelant; there was no concealed danger about it, and the ship owed no duty to the libelant to provide other means of descent to the hold — certainly not except on call for it. I think the accident was due to the libelant’s foot missing the step in some way, or slipping; he was near the top, and near the box beam where the swing would he least.
Libel dismissed.